Case 20-43597       Doc 20     Filed 07/20/20 Entered 07/20/20 07:04:49             Main Document
                                            Pg 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


In re:                                                Chapter 11

BRIGGS & STRATTON                                     Case No. 20-43597-399
CORPORATION, et al.,
                                                      (Joint Administration Requested)
                               Debtors.


                  VERIFIED MOTION FOR ADMISSION PRO HAC VICE

         Pursuant to Local Bankruptcy Rule 2090 and Rule 12.01(E) of the local rules of the United

States District Court for the Eastern District of Missouri, I, Debora A. Hoehne move to be admitted

pro hac vice to the bar of this court for the purpose of representing Briggs & Stratton Corporation

and its affiliated debtors and debtors-in-possession in the instant matter. In support of this motion,

I submit the following information as required by Rule 12.01(E):

         a.     Full name of the movant- attorney:
                Debora A. Hoehne

         b.     Address and telephone number of the movant-attorney:
                Weil, Gotshal & Manges LLP
                767 Fifth Avenue
                New York, New York 10153
                Telephone: (212) 310-8000

         c.     Name of the firm or letterhead under which the movant practices:
                Weil, Gotshal & Manges LLP
Case 20-43597      Doc 20    Filed 07/20/20 Entered 07/20/20 07:04:49            Main Document
                                          Pg 2 of 4


       d.     Name of the law school(s) movant attended and the date(s) of graduation
              therefrom:
              Fordham University School of Law, 2007

       e.     State and federal bars of which the movant is a member, with dates of admission
              and registration numbers, if any:
              New York, September 2008, #4635553;
              Southern District of New York, December 2009.

       f.     Debora A. Hoehne is a member in good standing of all bars of which movant is a
              member and movant is not under suspension or disbarment from any bar.

       g.     Movant does not reside in the Eastern District of Missouri, is not regularly
              employed in this District, and is not regularly engaged in the practice of law in
              this District.

       Movant has associated with Carmody MacDonald P.C. as local counsel in this matter.

        Movant attests under penalty of perjury to the truth and accuracy of the foregoing facts,
and respectfully requests that this motion be granted and that movant be admitted pro hac vice to
the bar of this Court and be allowed to appear in the instant matter.




                                                2
Case 20-43597    Doc 20       Filed 07/20/20 Entered 07/20/20 07:04:49          Main Document
                                           Pg 3 of 4


 Dated: July 20, 2020              Respectfully submitted,
        St. Louis, Missouri

                                   /s/ Debora A. Hoehne
                                   WEIL, GOTSHAL & MANGES LLP
                                   Ronit J. Berkovich (pro hac vice pending)
                                   Debora A. Hoehne (pro hac vice pending)
                                   Martha E. Martir (pro hac vice pending)
                                   Janiel Myers (pro hac vice pending)
                                   Andrew Citron (pro hac vice pending)
                                   Edward Soto (pro hac vice pending)
                                   Corey D. Berman (pro hac vice pending)
                                   Lauren Z. Alexander (pro hac vice pending)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007
                                   Ronit.Berkovich@weil.com
                                   Debora.Hoehne@weil.com
                                   Martha.martir@weil.com
                                   Janiel.Myers@weil.com
                                   Andrew.Citron@weil.com
                                   Edward.soto@weil.com
                                   Corey.berman@weil.com
                                   Lauren.alexander@weil.com

                                   Proposed Counsel to the Debtors and
                                   Debtors in Possession

                                   - and -




                                              3
Case 20-43597   Doc 20   Filed 07/20/20 Entered 07/20/20 07:04:49         Main Document
                                      Pg 4 of 4


                              CARMODY MACDONALD P.C.
                              /s/ Robert E. Eggmann
                              Robert E. Eggmann, #37374MO
                              Christopher J. Lawhorn, #45713MO
                              Thomas H. Riske, #61838MO
                              Danielle A. Suberi, #59688MO
                              Lindsay Leible Combs, #63963MO
                              120 S. Central Avenue, Suite 1800
                              St. Louis, Missouri 63105
                              Telephone: (314) 854-8600
                              Facsimile: (314) 854-8660
                              ree@carmodymacdonald.com
                              cjl@carmodymacdonald.com
                              thr@carmodymacdonald.com
                              das@carmodymacdonald.com
                              ltl@carmodymacdonald.com

                              Proposed Local Counsel to the Debtors and
                              Debtors in Possession




                                         4
